Citation Nr: 0531171	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The appellant served on active duty from September 4, 1979 to 
November 13, 1979.

Initially, this case came before the Board of Veterans' 
Appeals (Board), on appeal from rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the claim as not well 
grounded (May and September 2000) and later on the merits 
(August 2002).  In a June 2004 decision, the Board affirmed 
the RO's denial of service connection for hearing loss.  The 
claimant appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In a March 2005 order, the 
Court granted the parties' Joint Motion for Remand (Joint 
Motion), vacated the June 2004 Board decision, and remanded 
the case for adjudication consistent with the Joint Motion.

The Board observed that in a May 2001 Statement in Support of 
Claim, the appellant stated he had a rash while in service.  
The RO should seek clarification from the appellant on 
whether he is claiming service connection for a skin 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should 
be provided to a claimant before initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Here, it is unclear from the 
record whether the appellant was explicitly asked in the VCAA 
letter whether to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.

In September 1979, less than two weeks after the appellant 
entered service, the appellant was referred for an 
audiological evaluation, and, in October 1979, moderate to 
severe bilateral hearing loss was diagnosed.  That evaluation 
report reflected that the appellant gave a history of having 
hearing difficulties since the age of 10 and that he had been 
told by his recruiter not to mention his hearing loss problem 
at his entrance examination.  The examiner described the 
hearing levels as "below induction standards" and 
recommended that a Medical Board be convened with respect to 
hearing loss that existed prior to service.  He noted that 
the appellant was unfit for active duty.

The Board notes that there are some service medical records 
that appear to be missing from the claims file.  The 
claimant's enlistment medical examination report from January 
1979, is missing page 2 of the report.  Page 2 of the report 
would contain the results of any hearing examination 
performed at service entrance.  Thus, the Board is unsure of 
the extent of the appellant's hearing loss at entrance.  
Also, it appears that the Medical Board Proceedings Report, 
dated October 1979, may not be the full and complete report.  
The VA should attempt to obtain these documents from the 
Martin Army Hospital at Fort Benning, Georgia.  

In the Joint Motion, the parties requested that a discussion 
and analysis of related statutes and regulations pertaining 
to the appellant's claim be completed by the Board.  The 
Joint Motion notes that 38 U.S.C. § 1137 (West 2002) extends 
wartime service presumptions of 38 U.S.C. §§ 1111, 1112, and 
1113 (West 2002), to veterans with post-1946 peacetime 
service.  Thus, the appellant is covered under the wartime 
service presumption with regard to soundness upon entry into 
service even though his service was in peacetime (1979).

In a 2003 opinion, the VA's General Counsel determined that, 
contrary to 38 C.F.R. § 3.304(b) (2005), 38 U.S.C. § 1111 
provides that the presumption of soundness is rebutted only 
where clear and unmistakable evidence shows that the 
condition existed prior to service and that it was not 
aggravated by service.  Under the language of the statute, 
VA's burden of showing that the condition was not aggravated 
by service is conditioned only upon a predicate showing that 
the condition in question was not noted at entry into 
service.  The statute imposes no additional requirement on 
the claimant to demonstrate that the condition increased in 
severity during service.  Because 38 C.F.R. § 3.304(b) 
imposed a requirement not authorized by 38 U.S.C.A. § 1111, 
it was inconsistent with the statute.  See VAOPGCPREC 3-2003; 
see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 
1994).  The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
appellant is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for bilateral hearing loss.

Because the appellant served less than 90 days on active 
duty, he is not subject to the presumptive service connection 
provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) (2005).

The Board also notes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  On remand, the appellant 
should be scheduled for examination to ascertain the etiology 
of his hearing loss.  The Board reminds the appellant that 
the duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2005); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005), and 38 C.F.R. § 3.159 
(2005) as well as VAOPGCPREC 7-2004.  In 
particular, VA must inform the claimant: 
(1) about the information and evidence 
needed to establish service connection 
for a preexisting condition, if he is not 
found sound at entrance in service and 
(2) that he should provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The VA should make an attempt to 
obtain any missing service medical 
records.  In particular, VA shall try to 
obtain: (1) page 2 of the appellant's 
enlistment medical examination report; 
and (2) the Medical Board Proceedings 
Report, which does not appear to be 
complete in the claims file.  A request 
for medical records should be made to the 
Martin Army Hospital at Fort Benning, 
Georgia.  If any records are unavailable, 
please have the provider so indicate.    

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an audiological 
examination, in order to determine the 
nature, extent, and etiology of any 
hearing loss found.  The claims file and 
treatment records must be available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  All special studies or tests 
deemed necessary by the examiner are to 
be accomplished.  The examiner should 
indicate whether the appellant has 
hearing loss in both ears.  If hearing 
loss is found, the examiner should give 
an opinion on the nature, time of onset 
and etiology of the disorder.  After a 
review of all pertinent medical 
treatment, and examination records in the 
appellant's claims file, and following a 
thorough clinical examination, the 
examiner should offer opinions as to: 

(a)  Whether, if the hearing loss 
preexisted service, it is at least as 
likely as not (50 percent or more 
probability) that it was aggravated 
(worsened) beyond the natural progression 
by active duty, to include exposure to 
acoustical trauma?

(b)  Whether, if it did not preexist 
service, it is at least as likely as not 
(50 percent or greater probability) that 
his hearing loss was incurred in, or 
aggravated by, as the result of some 
incident of active service?

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claim.  If any 
determination remains unfavorable to the 
appellant, he and his representative, 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the appellant's service-
connection claim for hearing loss if it 
remains denied and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


